                 UNITtrD STATES DISTRICT COURT
               MIDDLE DISTRICT OF' PtrNNSYLVANIA

UNITtrD STATES OF AMERICA                 )   NO. 1:18-CR-75
                                          )
                 V                        )   (Cnief Judge Conner)
                                          )
TIMOTHY B. RILEY,                         )
                 Defendant.               )   (Electronically Filed)

                     FINAL ORDER OF FORFEITURE

      Upon the proceedings had heretofore and the Motion of the United

States of America, the Court finds:

     A Preliminary Order of Forfeiture was entered on October      15,

2018, ordering the defendant to forfeit

           a. $48,000 in proceeds involved in or traceable to the money

              laundering violations.

     Because the defendant dissipated the above-described proceeds,

the United States seeks, as a substitute asset pursuant to 27 U.S.C.     S


853(p), forfeiture of any of the defendant's property up to the value of

the dissipated proceeds

     Pursuant to Rule 32.2(DG)(C) & (cXf), since the United States

only seeks forfeiture of the proceeds of the crimes, service and

publishing of the Preliminary Order of Forfeiture were not required.
    NOW, THtrREFORE, upon motion of the United States of America

for Final Order of Forfeiture, it is hereby ORDERED that:

                (t)   Forfeiture of the defendant's interest in the

                      above proceeds has become final, made part of the

                      sentence, and included in the judgmenti

                (Z)   The United States is entitled to its costs hereini

                (g)   The United States District Court shall retain

                      jurisdiction in the case for the purpose of

                      enforcing this Orderi and

                (+)   The Clerk is hereby directed to send attested

                      copies of this Order to all counsel of record.




                                 8th day of
                      Dated this _             July          2019.


                       /s/ CHRISTOPHER C. CONNER
                      CHRISTOPHER C. CONNER
                      CHIEF UNITED STATES DISTRICT JUDGE




                                    2
